 

Exhibit 10.2

 

2017 DECLARATION OF AMENDMENT TO



AKOUSTIS, INC.

 2014 STOCK PLAN

 

THIS 2017 DECLARATION OF AMENDMENT, is made effective as of the 11th day of
September, 2017, by Akoustis Technologies, Inc., a Delaware corporation (the
“Company”), to the Akoustis, Inc. 2014 Stock Plan (the “Plan”). Capitalized
terms used but not defined herein shall have the meaning ascribed to them in the
Plan.

 

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 12 of the Plan to enhance the liquidity of Shares issued under the Plan;
and

 

WHEREAS, the Company desires to evidence such amendment by this 2017 Declaration
of Amendment.

 

NOW, THEREFORE, IT IS DECLARED that Section 12 of the Plan shall be and hereby
is amended by deleting Section 12 in its entirety and inserting the following in
lieu thereof:

 

12)Lapse of Restrictions. Any restriction on the Shares underlying an Award
contained in an Option Agreement, Restricted Stock Purchase Agreement, or other
applicable written agreement requiring that all transferees of the Shares
underlying an Award receive and hold the Shares subject to the terms of the
applicable agreement (including, insofar as applicable, terms relating to
transfer restrictions, rights of first refusal, and the obligation to enter into
certain requested lockup agreements), shall lapse upon the vesting and, to the
extent applicable, exercise of the applicable Award.

 

IN WITNESS WHEREOF, this 2017 Declaration of Amendment is executed on behalf of
Akoustis Technologies, Inc., effective as of the day and year first above
written.

 



  AKOUSTIS TECHNOLOGIES, INC.         By:

/s/ Jeffrey B. Shealy

      Jeffrey B. Shealy     Chief Executive Officer



 

ATTEST: 

/s/ John T. Kurtzweil________



John T. Kurtzweil 

Chief Financial Officer

 



 